     Case 2:18-cr-00407-FMO Document 30 Filed 08/26/19 Page 1 of 9 Page ID #:102



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     BRETT A. SAGEL (CBN: 243918)
 4   Assistant United States Attorney
          Ronald Reagan Federal Building
 5        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
 6        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
 7        Email: Brett.Sagel@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9
                            UNITED STATES DISTRICT COURT
10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,            No. CR 18-407-FMO
12
                 Plaintiff,                GOVERNMENT’S RESPONSE TO
13                                         PRE-SENTENCE REPORT AND POSITION
                       v.                  RE: SENTENCING FOR DEFENDANT
14                                         ROSARIO HERNANDEZ MAGCALAS
      ROSARIO HERNANDEZ MAGCALAS,
15
                 Defendant.                Hearing Date: September 12, 2019
16                                         Hearing Time: 3:00 p.m.

17

18
           Plaintiff United States of America, by and through its counsel
19
     of record, the United States Attorney for the Central District of
20
     California and Assistant United States Attorney Brett A. Sagel,
21
     hereby files its response to the Pre-Sentence Report and its position
22
     regarding sentencing for defendant ROSARIO HERNANDEZ MAGCALAS.
23
     ///
24

25

26

27

28
     Case 2:18-cr-00407-FMO Document 30 Filed 08/26/19 Page 2 of 9 Page ID #:103



 1        The Government’s response to the Pre-Sentence Report and its

 2   position regarding sentencing is based upon the attached memorandum

 3   of points and authorities, the files and records in this case, and

 4   such further evidence and argument as the Court may permit.

 5

 6   Dated: August 26, 2019               Respectfully submitted,

 7                                        NICOLA T. HANNA
                                          United States Attorney
 8
                                          BRANDON D. FOX
 9                                        Assistant United States Attorney
                                          Chief, Criminal Division
10

11                                              /s/
                                          BRETT A. SAGEL
12                                        Assistant United States Attorney

13                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:18-cr-00407-FMO Document 30 Filed 08/26/19 Page 3 of 9 Page ID #:104



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.   INTRODUCTION
 3        On June 27, 2018, the grand jury indicted defendant ROSARIO

 4   HERNANDEZ MAGCALAS ("defendant") on three counts of wire fraud, in

 5   violation of 18 U.S.C. § 1343, for her scheme to defraud her former

 6   employer, Image 2000.     On February 7, 2019, defendant pled guilty,

 7   without a plea agreement, to count three of the three-count

 8   indictment.   The United States Probation Office ("USPO") disclosed

 9   its Presentence Report ("PSR") to the parties on August 1, 2019.              The

10   USPO determined defendant’s total offense level to be 20 and to have

11   a criminal history category I, resulting in an advisory range of

12   imprisonment of 33-41 months.      The USPO recommends that defendant

13   receive a sentence of 33 months’ imprisonment, pay $3,317,923.89 in

14   restitution, and be placed on supervised release for a term of two

15   years.1

16        The Government has no objections to the factual statements in

17   the PSR, the sentencing guideline calculation, or the calculation of

18   criminal history category.      The Government believes the USPO properly

19   captured the offense conduct and analyzed the particular Section 3553

20   factors, and the Government concurs with the recommendation of the

21   USPO, except the Government believes defendant’s term of supervised

22   release should be three years.      For the reasons set forth below, the

23

24        1 Defendant entered her guilty plea on February 7, 2019.
     Defendant requested the sentencing hearing to be set for July 18,
25   2019, a longer-than-usual period for a sentencing hearing for
     defendant to put together financial information for sentencing.
26   Defendant sought and received a continuance of defendant’s sentencing
     hearing on May 22, 2019, again for defendant to provide financial
27   information to the USPO for sentencing. According to the USPO, as of
     August 25, 2019, defendant still has provided no financial
28   information to the USPO.
     Case 2:18-cr-00407-FMO Document 30 Filed 08/26/19 Page 4 of 9 Page ID #:105



 1   Government believes that the advisory sentencing guidelines

 2   appropriately considers the criminal conduct and this Court should

 3   sentence defendant to 33 months’ imprisonment and order defendant to

 4   pay $3,317,923.89 in restitution to Image 2000.         Due to the large

 5   restitution amount defendant will owe, the Government believes

 6   defendant’s term of supervised release should be three years for the

 7   USPO to oversee any funds that could be used to pay restitution.

 8   II.   FACTUAL BACKGROUND
 9         The PSR sets forth the facts to which defendant admitted at

10   defendant’s change of plea hearing:

11         Defendant worked in the Accounts Payable department of Image

12   2000, Inc. (“Image 2000”) and was responsible for, among other

13   things, creating checks from Image 2000’s checking account to pay

14   invoices from vendors of Image 2000 and having either R.C. or J.B.,

15   the owners of Image 2000, sign the checks.        Defendant held personal

16   bank accounts at Bank of America, Chase Bank, and Wells Fargo Bank.

17   Image 2000 held business bank accounts at California Bank and Trust

18   and First Republic Bank.

19         Beginning on an unknown date, but at least as early as in or

20   about January 2011, and continuing until in or about August 2017, in

21   Orange and Los Angeles Counties, within the Central District of

22   California, and elsewhere, defendant, knowingly and with intent to

23   defraud, devised, participated in, and executed a scheme to defraud

24   Image 2000 as to material matters, and to obtain money and property

25   from Image 2000 by means of material false and fraudulent pretenses,

26   representations, and promises.      In carrying out the fraudulent

27   scheme, acting with intent to defraud and deceive, defendant

28   knowingly caused false information and false statements to be

                                            2
     Case 2:18-cr-00407-FMO Document 30 Filed 08/26/19 Page 5 of 9 Page ID #:106



 1   communicated, and engaged in fraudulent and deceptive acts,

 2   practices, and devices, including without limitations, the following:

 3   defendant would create fraudulent invoices from legitimate vendors of

 4   Image 2000; defendant would prepare checks in the amount of the

 5   fraudulent invoices payable to Image 2000’s legitimate vendors from

 6   Image 2000’s business bank accounts; defendant would present the

 7   checks and the fraudulent invoices that purportedly supported the

 8   checks to R.C. or J.B. for their signature on the checks; and

 9   defendant would deposit the checks into her personal bank accounts

10   using ATM machines.

11        On or about May 2, 2017, within the Central District of

12   California and elsewhere, for the purpose of executing the scheme to

13   defraud, defendant deposited into her Chase Bank account at an ATM,

14   check number 7664 issued from the “Image 2000 Orange County Account”

15   held at California Bank and Trust, made payable to “Sharp Business

16   Systems,” in the amount of $1,376.35, which resulted in the

17   electronic settlement of funds between the banks to occur in multiple

18   states and caused the transmission of a wire communication in

19   interstate commerce. (PSR ¶¶ 6-8.)

20        Defendant pleaded guilty without a plea agreement and did not

21   admit to the amount of loss she caused Image 2000.          The PSR states:

22   “In total, Image 2000 suffered an actual loss of $3,317,923.89 as a

23   result of Magcalas’ conduct.”      (PSR ¶ 8.)    This is correct with one

24   caveat: The factual basis for the plea and the bank records start in

25   January 2011 because that was as far back as the banks had records.

26   The bank records show defendant was already embezzling money from her

27   employer in January 2011.      As such, it is likely that defendant’s

28   criminal conduct started before January 2011 and caused an even

                                            3
     Case 2:18-cr-00407-FMO Document 30 Filed 08/26/19 Page 6 of 9 Page ID #:107



 1   greater loss to Image 2000.      For sentencing purposes, however, the

 2   bank records establish a loss of $3,317,923.89 caused by defendant’s

 3   criminal conduct.

 4   III. SENTENCING RECOMMENDATION
 5        A.      The Government’s Guideline Calculation
 6        The Government submits that the following guideline calculation

 7   applies in the sentencing of defendant:

 8        Base Offense Level:                7          U.S.S.G. § 2B1.1(a)(1)

 9        Loss between $1.5M-$3.5M:        +16      U.S.S.G. § 2B1.1(b)(1)(I)

10        Acceptance of
          Responsibility:                   -3               U.S.S.G. § 3E1.1
11

12        Total Offense Level:              20
13        A total offense level of twenty and a criminal history category
14   I, yields an advisory sentencing range of 33-41 months’ imprisonment.
15        B.      The Government’s Recommended Sentence
16        The law provides that sentencing courts must start with the
17   sentence advised by the Sentencing Guidelines.         United States v.
18   Booker, 543 U.S. 220, 264 (2005) (“The district courts, while not
19   bound to apply the Guidelines, must consult those Guidelines and take
20   them into account when sentencing.”); United States v. Cantrell, 433
21   F.3d 1269, 1279 (9th Cir. 2006) (stressing that “district courts
22   still must consult the Guidelines and take them into account when
23   sentencing, even though they now have the discretion to impose non-
24   Guidelines sentences”).     Pursuant to 18 U.S.C. § 3553(a), the court
25   should “impose a sentence sufficient, but not greater than
26   necessary,” to comply with the enumerated purposes of sentencing,
27   including:
28

                                            4
     Case 2:18-cr-00407-FMO Document 30 Filed 08/26/19 Page 7 of 9 Page ID #:108



 1        (1) the nature and circumstances of the offense and the
          history and characteristics of the defendant; (2) the need
 2        for the sentence imposed--
               (A) to reflect the seriousness of the offense, to
 3             promote respect for the law, and to provide just
               punishment for the offense; (B) to afford adequate
 4             deterrence to criminal conduct; (C) to protect the
               public from further crimes of the defendant; and (D)
 5             to provide the defendant with needed educational or
               vocational training, medical care, or other
 6             correctional treatment in the most effective manner[.]

 7   18 U.S.C. § 3553(a)(1), (2).
 8        The Government agrees with the USPO that after considering all
 9   of the Section 3553 factors, that a within guideline sentence of
10   thirty-three months is appropriate.
11              1.    Nature and Circumstances of the Offense
12        Defendant engaged in her fraudulent scheme for at least six and
13   a half years, and likely longer, writing and depositing over 3,000
14   fraudulent checks, and caused actual losses of over $3.3 million to
15   her employer.    The money defendant embezzled from her employer
16   obviously had a deleterious impact on the company and its owners, and
17   potentially could have been used, among other things, to pay other
18   employees, hire additional employees, and expand the business.
19   Moreover, the loss defendant caused is at the high-end of the $1.5
20   million to $3.5 million range, providing further aggravation to
21   defendant’s criminal conduct.      Although the Government does not
22   believe the facts in this case justify a two-level increase for abuse
23   of position of trust or use of a special skill, particularly in light
24   of the application notes to Section 3B1.3 (“professional or
25   managerial discretion” and “substantial education, training or
26   licensing”), this Court should note, in aggravation, that defendant
27   definitely abused the trust of her employer and used her special
28   knowledge of how the accounts payable department operated to carry
                                            5
     Case 2:18-cr-00407-FMO Document 30 Filed 08/26/19 Page 8 of 9 Page ID #:109



 1   out her fraudulent scheme.      The numerous years, countless fraudulent

 2   checks, and millions of dollars of loss that defendant caused

 3   justifies a within-guidelines sentence.2

 4                 2.   History and Characteristics of Defendant

 5         Although defendant’s criminal history category is I, this is

 6   defendant’s second felony conviction for a fraud-related offense.

 7   The Government appreciates that defendant’s prior conviction was in

 8   1991, but the prior conviction and the length of defendant’s

 9   fraudulent scheme in this case portray a defendant quite different

10   from the typical defendant with a criminal history category I.

11                 3.   Deterrence, Promoting Respect for the Law, Protecting

12                      The Public from Defendant, and Punishing Defendant.

13             Deterrence, both general and specific, is a particularly

14   important factor here.     Specifically, defendant engaged in her

15   criminal conduct for well over six years, stealing over $3.3 million,

16   and to this date has yet to fully admit to her conduct.           A within

17   guideline sentence is necessary to deter others from engaging in

18   similar conduct as defendant, to deter defendant from committing any

19   further offenses, and to punish defendant for her crimes and protect

20   the public from defendant.

21   IV.   CONCLUSION
22         The Government recommends this Court sentence defendant to: 33

23   months’ imprisonment; pay $3,317,923.89 in restitution, and be placed

24   on supervised release for a term of three years under the conditions

25   set forth by the USPO.     The Government believes this sentence is

26
           2The Government has been told that one or both of the owners of
27   Image 2000, the victim, wish to be heard at sentencing. If they
     provide an victim-impact statement in advance, the Government will
28   provide that to the Court as well.

                                            6
     Case 2:18-cr-00407-FMO Document 30 Filed 08/26/19 Page 9 of 9 Page ID #:110



 1   reasonable and appropriate, and is sufficient, but not greater than

 2   necessary, to achieve the goals of 18 U.S.C. § 3553(a).

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            7
